 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 431 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. Collins submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Urging the Government of Vietnam to provide to the United States all information in the possession of Vietnam regarding Americans unaccounted for from the Vietnam War, and for other purposes. 
 
Whereas diplomatic relations between the United States Government and the Government of the Socialist Republic of Vietnam were established in July 1995; 
Whereas diplomatic relations between the two countries were established following assurances from President Clinton and Vietnamese officials that improved bilateral relations would result in expanded cooperation to achieve the fullest possible accounting of Americans captured, missing, or killed during the Vietnam War; 
Whereas the United States lifted a trade embargo against Vietnam in 1994 and signed a bilateral trade agreement that was ratified by the Senate in 2001 based on repeated certifications to Congress by President Clinton that Vietnam was fully cooperating in accounting for those Americans captured, missing, or killed during the Vietnam War; 
Whereas on March 20, 2002, President George W. Bush issued Presidential Determination 2002-11, stating that Vietnam’s unilateral provision of POW/MIA-related documents and records should be improved, focused initially on archival data pertaining to Americans captured, missing, or killed in areas of Laos and Cambodia under wartime Vietnamese control; 
Whereas President Bush further stated that Vietnam should also focus greater attention on locating and providing information on discrepancy cases, with priority on those last known alive in captivity or in immediate proximity to capture (Presidential Determination 2002-11); 
Whereas President Bush urged the Government of Vietnam to take unilateral actions aimed at locating and repatriating the remains of those who died while in Vietnamese control that have not yet been returned (Presidential Determination 2002-11); 
Whereas in November 2003, the U.S.S. Vandergrift docked in Ho Chi Minh City, Vietnam, symbolizing an improvement in military ties between the United States and Vietnam; 
Whereas despite the improvement in military ties, Vietnam continues to refuse requests by the United States to permit a United States Navy vessel to conduct humanitarian underwater recovery missions along the coastline of Vietnam; 
Whereas Vietnamese officials have invited Members of Congress to visit Vietnam and judge the level and sincerity of the cooperation provided by Vietnam, assuring Members of Congress open access to archives in the possession of the Government of Vietnam; 
Whereas Members of Congress have traveled to Vietnam to seek access to relevant archival records and witnesses with information about Americans unaccounted for from the Vietnam War; and 
Whereas despite existing evidence that many specified documents could be made available, the Government of Vietnam has failed to provide any useful documents or records relating to Americans unaccounted for from the Vietnam War to Members of Congress and has asserted that all such documents and records have previously been provided to the United States: Now, therefore, be it 
 
That Congress— 
(1)urges the Government of the Socialist Republic of Vietnam to immediately provide to the United States all documents and records relating to Americans unaccounted for from the Vietnam War, including documents relating to Americans unaccounted for in areas of Laos and Cambodia that were under wartime Vietnamese control; 
(2)welcomes the improvement in military ties between the United States and Vietnam, including the port call of the U.S.S. Vandergrift in November 2003, and urges the Government of Vietnam to respond positively by the end of 2004 to requests to permit a United States Navy vessel to conduct humanitarian underwater recovery missions along the coastline of Vietnam; and 
(3)will consider statements by President George W. Bush and the response of the Government of Vietnam to the request by the United States Government to use a United States Navy vessel to conduct humanitarian underwater recovery missions along the coast of Vietnam before taking further steps beneficial to the economic and political objectives of the Government of Vietnam. 
 
